     Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 1 of 15




Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                February 15, 2021

Judge Aaron,

       This letter is responsive to your order of February 12, 2021 (ECF No. 195). Specifically,

with regard to the discovery items sent along with Defendant’s Answer to Supplemented Second

Amended Complaint (ECF No. 189). I composed and sent that brief as ordered on February 7,

2021 along with three other filings. Those included Defendant Jason Goodman Response to

interrogatories, Defendant Jason Goodman’s interrogatories and Defendant Jason Goodman

Document Requests (EXHIBIT A).

       As of April 2020, in response to the Covid 19 crisis the court has created the Temporary

Pro Se filing system. Immediately upon my submission of four separate emails, each containing

PDF attachments in compliance with the temporary filing rules, I received an acknowledgement

of receipt for each item. (EXHIBIT B) Copies of each have also been mailed to Plaintiff at

General Delivery Rough and Ready CA, 95975 as this is the address of record for Plaintiff with

the court and can be provided as evidence once returned by the USPS.

       Upon realizing only one of the four documents were docketed on February 8, 2021,

Defendant contacted the pro se office by phone and spoke with a clerk who advised Defendant

that since these were discovery items, they could not be added to the docket.

       As you are aware, on October 19, 2018 Plaintiff made an extensive filing in which he

objected strenuously to electronic service from Defendant, (ECF No. 42) alleging malintent and

suggesting Defendant had somehow tampered with the documents or otherwise included
     Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 2 of 15




clandestine, malicious software in the filings. Defendant does not possess the knowledge or

ability to do such a thing and further swears under penalty of perjury that no such action was

taken. Due to Defendant’s perception that Plaintiff has acted in bad faith throughout these

proceedings, the PDF attached to the email was “read only” password protected to prevent

editing. This is a standard function of Adobe PDF software and while Defendant knows how to

use the software to create a PDF from Microsoft Word, Defendant does not have a clear

understanding of exactly what it does or how it operates. On information and belief, Defendant

alleges this password protected document allowed Plaintiff, who is an IT and computer security

expert, to generate false evidence in support of his claim alleging a potential security threat.

Those 2018 filings were emailed to Plaintiff in an effort to overcome what Defendant further

alleges is an ongoing, deliberate effort to obstruct service.

       In response to your most recent order, and after close of business on Friday February 12,

2021, Plaintiff began emailing Defendant at 6:25pm eastern, in an apparent attempt to negotiate

acceptance of electronic service. (EXHIBIT C) No explanation was given for this dramatic

change of policy aside from “courtesy” to Defendant. Plaintiff sent this message with full

knowledge that Defendant is presently traveling cross country via car and not able to promptly

read or respond to emails, especially outside of business hours when such official

communications are not expected. An additional message was sent on February 14, 2021

(EXHIBIT D) in which Plaintiff provides yet another General Delivery Post office address. As

evidenced by two US Post Offices’ refusal to deliver mail in the way Plaintiff believes it should

be, Defendant has no confidence that mail sent to this address will reach Plaintiff. Plaintiff

continues to defy the instructions of the US Postal Service by improperly applying for a PO Box

or delivery address. Plaintiff has failed to provide a legitimate, legal mailing address throughout
     Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 3 of 15




these proceedings. Plaintiff continues to obstruct service of the discovery materials. Defendant

further requests that the court compel the Plaintiff to show cause as to why he no longer has

security concerns with regard to electronic service.

       As you are also aware, on or around October 2019, the court extended the courtesy of

allowing parties to communicate directly with chambers via

Aaron_NYSDChambers@nysd.uscourts.gov. Upon the immediate abuse of this courtesy by

associates of Plaintiff, Steve Outtrim and Marcus Conte, this privilege was understandably

revoked.

       Due to this collection of circumstances, Defendant did not know how to properly transmit

the discovery documents to the court. Defendant stands prepared to provide the documents to

chambers via email, US mail, or any other means preferred by the court. Defendant also

welcomes clarification with regard to this proposed new address for Plaintiff. It is presently

Defendant’s understanding that the court must first be alerted by motion of a change of address

before documents can be served. Defendant will await further instruction from the court.

I hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,
I hereby attest that the attached exhibits are accurate and true copies of source documents as
described.

Respectfully submitted this 15th day of February 2021




       Jason Goodman
       Defendant Pro Se
       252 7th Avenue #6s
       New York, NY 10001
       truth@crowdsourcethetruth.org
       323-744-7594
Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 4 of 15




                           (EXHIBIT A)
            Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 5 of 15


  From:    Jason Goodman truth@crowdsourcethetruth.org
Subject:   Pro Se Filing – 1:18-cv-08653-VEC-SDA from Defendant Jason Goodman Defendant's Response to Motion to compell
   Date:   February 7, 2021 at 11:56 PM
     To:   temporary_pro_se_filing@nysd.uscourts.gov




            Defendant's
           Respo…ell.pdf
             Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 6 of 15


  From:    Jason Goodman truth@crowdsourcethetruth.org
Subject:   Pro Se Filing – 1:18-cv-08653-VEC-SDA from Defendant Jason Goodman Response to interrogatories
   Date:   February 7, 2021 at 11:56 PM
     To:   temporary_pro_se_filing@nysd.uscourts.gov




             Response to
           interog…ies.pdf
             Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 7 of 15


  From:    Jason Goodman truth@crowdsourcethetruth.org
Subject:   Pro Se Filing – 1:18-cv-08653-VEC-SDA from Defendant Jason Goodman Defendant's Document Requests
   Date:   February 7, 2021 at 11:56 PM
     To:   temporary_pro_se_filing@nysd.uscourts.gov




           Defendant's first
           Docum…sts.pdf
             Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 8 of 15


  From:    Jason Goodman truth@crowdsourcethetruth.org
Subject:   Pro Se Filing – 1:18-cv-08653-VEC-SDA from Defendant Jason Goodman Defendant's interrogatories
   Date:   February 7, 2021 at 11:56 PM
     To:   temporary_pro_se_filing@nysd.uscourts.gov




           Defendant's first
           interog…ies.pdf
Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 9 of 15




                           (EXHIBIT B)
Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 10 of 15
Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 11 of 15




                            (EXHIBIT C)
           Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 12 of 15


  From:    Spoliation Notice spoliation-notice@mailbox.org
Subject:   JUDGE'S ORDER FOR DISCOVERY
   Date:   February 12, 2021 at 6:25 PM
     To:   Jason Goodman truth@crowdsourcethetruth.org, Spoliation Notice spoliation-notice@mailbox.org

       Dear Sir,

       1. You have stated that you are on the road in a nationwide "road show" on numerous video podcasts.

       2. As a courtesy to you I have attached the magistrate judge's ruling that orders your compliance with his 12/7/2020 order (both are
       attached).

       3. Pursuant to the magistrate's order of today's date you should deliver discovery materials to this address at once:

       D. GEORGE SWEIGERT, c/o
       TRANSIENT HOLD
       GENERAL DELIVERY
       U.S. POST OFFICE
       200 COYOTE STREET
       NEVADA CITY, CA 95959-9998
       SPOLIATION-NOTICE@MAILBOX.ORG

       4. A copy of this e-mail message shall be filed with the Court attached to a second Motion to Compel Discovery if these discovery
       materials are not delivered by 2/22/2021.

       Best,




       D. Geo. Sweigert     show_temp-             sweigert-v-
                          change…ess.pdf          goodm…20.pdf
           Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 13 of 15


  From:    Spoliation Notice spoliation-notice@mailbox.org
Subject:   Re: JUDGE'S ORDER FOR DISCOVERY
   Date:   February 12, 2021 at 6:49 PM
     To:   Jason Goodman truth@crowdsourcethetruth.org, Spoliation Notice spoliation-notice@mailbox.org

       Supplemental Message

       If you would care to transmit this discovery via Internet e-mail messages we can attempt that exchange via this e-mail address.

       However, if you are interested in this process, you must agree to this approach prior to midnight (PST) 2/13/2021 by return e-mail
       message.

       Best,

       D. Geo. Sweigert


           On 02/13/2021 12:25 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


           Dear Sir,

           1. You have stated that you are on the road in a nationwide "road show" on numerous video podcasts.

           2. As a courtesy to you I have attached the magistrate judge's ruling that orders your compliance with his 12/7/2020 order (both are
           attached).

           3. Pursuant to the magistrate's order of today's date you should deliver discovery materials to this address at once:

           D. GEORGE SWEIGERT, c/o
           TRANSIENT HOLD
           GENERAL DELIVERY
           U.S. POST OFFICE
           200 COYOTE STREET
           NEVADA CITY, CA 95959-9998
           SPOLIATION-NOTICE@MAILBOX.ORG

           4. A copy of this e-mail message shall be filed with the Court attached to a second Motion to Compel Discovery if these discovery
           materials are not delivered by 2/22/2021.

           Best,

           D. Geo. Sweigert
Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 14 of 15




                            (EXHIBIT D)
            Case 1:18-cv-08653-VEC-SDA Document 198 Filed 02/15/21 Page 15 of 15


  From:    Spoliation Notice spoliation-notice@mailbox.org
Subject:   Re: JUDGE'S ORDER FOR DISCOVERY
   Date:   February 14, 2021 at 12:24 PM
     To:   Jason Goodman truth@crowdsourcethetruth.org, Spoliation Notice spoliation-notice@mailbox.org

       To: Jason Goodman

       1. As you are well aware, the deadline for you to communicate your cooperation to produce discovery via electronic means has come
       and gone.

       2. After consultation with the U.S. Postal Service authorities, they have advised that this is a valid U.S. mail address:

           D. George Sweigert
           General Delivery
           Nevada City, CA 95959

       3. The Court will be advised of this e-mail message and that you are presently "on the road" at the Port of Charleston, S.C.

       Best,

       D. Geo. Sweigert




           On 02/13/2021 12:48 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


           Supplemental Message

           If you would care to transmit this discovery via Internet e-mail messages we can attempt that exchange via this e-mail address.

           However, if you are interested in this process, you must agree to this approach prior to midnight (PST) 2/13/2021 by return e-mail
           message.

           Best,

           D. Geo. Sweigert


             On 02/13/2021 12:25 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


             Dear Sir,

             1. You have stated that you are on the road in a nationwide "road show" on numerous video podcasts.

             2. As a courtesy to you I have attached the magistrate judge's ruling that orders your compliance with his 12/7/2020 order (both
             are attached).

             3. Pursuant to the magistrate's order of today's date you should deliver discovery materials to this address at once:

             D. GEORGE SWEIGERT, c/o
             TRANSIENT HOLD
             GENERAL DELIVERY
             U.S. POST OFFICE
             200 COYOTE STREET
             NEVADA CITY, CA 95959-9998
             SPOLIATION-NOTICE@MAILBOX.ORG

             4. A copy of this e-mail message shall be filed with the Court attached to a second Motion to Compel Discovery if these discovery
             materials are not delivered by 2/22/2021.

             Best,

             D. Geo. Sweigert
